     Case: 1:20-cv-05039 Document #: 12 Filed: 08/27/20 Page 1 of 1 PageID #:226




                    IN THE UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ILLINOIS-EASTERN DIVISION

VIAHART LLC

             Plaintiff,

v.                                                              No. 20-cv-5049

THE PARTNERSHIPS AND                                            Hon. Joan H. Lefkow
UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE “A”,                                     Mag. Judge Jeffrey Cummings

                          Defendants.

                                        NOTICE OF FILINGS

        PLEASE TAKE NOTICE that Plaintiff, by its and through its undersigned counsel, has

filed a Motion for Leave to File Under Seal (ECF. No. 7), Plaintiff’s Ex Parte Motion for Entry of

a Temporary Restraining Order, Including a Temporary Injunction and a Temporary Asset

Restraint (ECF No. 9) (the “Motions”). Pursuant to the Fourth Amended General Order 20-0012,

Plaintiff has not noticed the Motions for a hearing, but Plaintiff is available for a telephonic hearing

if requested by the Court.

Date: August 27, 2020                                   Respectfully submitted,

                                                        /S/DALIAH SAPER
                                                        DALIAH SAPER (NO. 6283932)
                                                        MATT GROTHOUSE
                                                        BRANDON BEYMER
                                                        SAPER LAW OFFICES, LLC
                                                        505 N. LASALLE, SUITE 60654
                                                        CHICAGO, ILLINOIS 60654
                                                        (312) 527-4100
                                                        DS@SAPERLAW.COM
